Citation Nr: 1003190	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  05-12 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased (initial) disability rating for 
service-connected posttraumatic stress disorder (PTSD), 
currently evaluated 30 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Ms. R.J.


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army 
from July 1966 to August 1969.  Service in the Republic of 
Vietnam is indicated by the record.  The Veteran is the 
recipient of the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

Procedural history

The Veteran initially filed a claim of entitlement to service 
connection for PTSD in March 2001.  The Veteran's claim was 
eventually granted in the January 2007 rating decision, which 
assigned a 30 percent evaluation.  The Veteran disagreed with 
the assigned evaluation and initiated this appeal.

In May 2008, the Veteran presented sworn testimony during a 
personal hearing in Boston, Massachusetts, which was chaired 
by the undersigned Veterans Law Judge.  
A transcript of the hearing has been associated with the 
Veteran's VA claims folder.  

In an August 2008 Board decision, the claim was remanded for 
further evidentiary development.  The VA Appeals Management 
Center (AMC) continued the previous denial in a September 
2009 supplemental statement of the case (SSOC).  The 
Veteran's VA claims folder has been returned to the Board for 
further appellate proceedings.

Issue not on appeal

The August 2008 Board decision also remanded the issue of 
entitlement to service connection for tinnitus.  In a 
September 2009 rating decision, the RO granted service 
connection for tinnitus and a 10 percent evaluation was 
assigned.  To the Board's knowledge, the Veteran has not 
disagreed with that decision.  That matter has accordingly 
been resolved.  See Grantham v. Brown, 114 F.3d 1136 
(Fed. Cir. 1997) [where an appealed claim for service 
connection is granted during the pendency of the appeal, a 
second NOD must thereafter be timely filed to initiate 
appellate review of "downstream" issues such as the 
compensation level assigned for the disability or the 
effective date of service connection].


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by impaired affect, 
depression, anxiety, nightmares, irritability, intrusive 
thoughts, disturbances of mood and motivation, and avoidance.  
There is no evidence of obsessional rituals, abnormal speech, 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively, 
impaired impulse control, spatial disorientation, neglect of 
personal appearance and hygiene, or inability to establish 
and maintain effective relationships.

2.  The evidence does not show that the Veteran's PTSD is so 
exceptional or unusual that referral for extraschedular 
consideration by the designated authority is required.


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, the Board 
finds that the criteria for an initial disability rating of 
50 percent for the Veteran's PTSD have been met for the 
period of the appeal.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.3, 4.130, Diagnostic Code 9411 (2009).

2.  Application of the extraschedular rating provisions is 
not warranted in this case.  38 C.F.R. § 3.321(b) (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to a higher initial disability 
rating for service-connected PTSD.  Essentially, the Veteran 
contends that his PTSD symptomatology is more severe than is 
contemplated by the currently assigned 30 percent disability 
rating.  As will be detailed below, the Board finds that the 
Veteran's PTSD symptomatology more nearly approximates that 
required for the assignment of a 50 percent disability 
rating.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  

Stegall considerations

In August 2008, the Board remanded the case and ordered VBA 
to schedule the Veteran for an examination to determine the 
current nature and severity of his service-connected PTSD.  
The claim was then to be readjudicated.

A VA psychological examination was performed in December 
2008, the report of which was obtained and associated with 
the Veteran's VA claims folder.  The claim was readjudicated 
via the September 2009 SSOC.  Thus, the Board's remand 
instructions have been complied with.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998) [where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  
The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2009).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of this notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.

The Board observes that the Veteran received a general VCAA 
notice letter dated December 2003.  Although this VCAA letter 
did not specifically include any information pertaining to 
the evidence necessary to substantiate a claim for a higher 
rating, once service connection is granted the notice 
requirements of 38 U.S.C.A. 
§ 5103(a) are satisfied and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also VAOPGCPREC 8-2003.  

Crucially, the RO generally informed the Veteran of VA's duty 
to assist him in the development of his claim in the December 
2003 letter.  Specifically, the letter stated that VA would 
assist the Veteran in obtaining relevant records from any 
Federal agency, including those from the military, VA Medical 
Centers, and the Social Security Administration.  With 
respect to private treatment records, the VCAA letter 
informed the Veteran that VA would make reasonable efforts to 
request such records.  The Veteran was also informed that he 
would be afforded a VA examination, if necessary, to make a 
decision as to his claim.

The December 2003 letter emphasized:  "You must give us 
enough information about your records so that we can request 
them from the person or agency that has them.  If the holder 
of the records declines to give us the records or asks for a 
fee to provide them, we'll notify you of the problem.  It's 
your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency."  [Emphasis as in the original].  

The letter specifically indicated, "[p]lease review your 
records and make certain you haven't overlooked any important 
evidence."  This complies with the "give us everything 
you've got" provision formerly contained in 38 C.F.R. § 
3.159(b) in that it informed the Veteran that he could submit 
or identify evidence other than what was specifically 
requested by the RO.  [The Board observes that 38 C.F.R. § 
3.159 was recently revised, effective as of May 30, 2008.  
See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  The final 
rule removes the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.]  

In Dingess/Hartman v. Nicholson, supra, the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific Dingess notice in a VCAA 
letter dated July 2007.  The letter detailed the evidence 
considered in determining a disability rating, including, 
"nature and symptoms of the condition; severity and duration 
of the symptoms; and impact of the condition and symptoms on 
employment."  The letter also advised the Veteran as to 
examples of evidence that would be pertinent to a disability 
rating, such as on-going treatment records, recent Social 
Security determinations, statements from employers as to job 
performance and time lost due to service-connected 
disabilities, and witness statements.

With respect to effective date, the July 2007 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule."  The Veteran was also advised in the letter as to 
examples of evidence that would be pertinent to an effective 
date determination, such as information about continuous 
treatment or when treatment began, service medical records 
that the Veteran may not have submitted, and reports of 
treatment while attending training in the Guard or Reserve. 

Accordingly, the Veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  There is no timing problem as to 
Dingess notice since, as indicated above, the Veteran's claim 
was readjudicated in the statement of the case (SOC) dated 
December 2007 and the SSOC dated September 2009, following 
the issuance of the July 2007 letter.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

The Board is aware of the Court's decision in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008) [holding that for an 
increased-compensation claim, section 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life].  

The Veteran received notice of the Vazquez-Flores decision in 
a letter from the RO dated May 2008.  However, relying on the 
informal guidance from the VA Office of the General Counsel 
and a VA Fast Letter issued in June 2008 (Fast Letter 08-16; 
June 2, 2008), the Board finds that the Vazquez-Flores 
decision does not apply to the issues currently on appeal.  
According to VA Office of General Counsel, because this 
matter concerns an appeal from an initial rating decision 
VCAA notice obligations are fully satisfied once service 
connection has been granted.  Any further notice and 
assistance requirements are covered by 38 U.S.C. §§ 5104(a), 
7105(d)(1), and 5103A as part of the appeals process, upon 
the filing of a timely NOD with respect to the initial rating 
or effective date assigned following the grant of service 
connection.  

The Board adds that the Court's decision in Vazquez-Flores 
was recently vacated by the United States Court of Appeals 
for the Federal Circuit.  See Vazquez-Flores v. Shinseki, 580 
F.3d.1270 (Fed.Cir. 2009).

Because there is no indication that there exists any evidence 
which could be obtained to affect the outcome of this case, 
no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice is not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).

In the instant case, the Board finds reasonable efforts have 
been made to assist the Veteran in obtaining evidence 
necessary to substantiate his claim and there is no 
reasonable possibility that further assistance would aid in 
substantiating it.  The pertinent evidence of record includes 
the Veteran's statements, service treatment records, and VA 
and private treatment records.  

Additionally, the Veteran was afforded VA examinations in 
January 2004 and December 2008 as to his service-connected 
PTSD.  The examination reports reflect that the examiners 
interviewed and examined the Veteran, documented his current 
medical conditions, reviewed pertinent medical research, and 
rendered appropriate diagnoses consistent with the remainder 
of the evidence of record.  The Board therefore concludes 
that the VA examination reports are adequate for schedular 
evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also 
Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007) [holding that when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate].  

The Board observes that all due process concerns have been 
satisfied.  See 
38 C.F.R. § 3.103 (2009).  The Veteran has been accorded the 
opportunity to present evidence and argument in support of 
his claim.  He has retained the services of a representative 
and, as indicated above, testified at a personal hearing 
before the undersigned Veterans Law Judge.  

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities (Rating Schedule) and are 
intended to represent the average impairment of earning 
capacity resulting from disability.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
See 38 C.F.R. § 4.7 (2009).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007) [holding, "staged ratings 
are appropriate for an increased-rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings"].




Assignment of a diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, 
diagnosis, and demonstrated symptomatology.  Any change in 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The Veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2009).  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
primary diagnosed disability in the Veteran's case (PTSD).  
In any event, with the exception of eating disorders, all 
mental disorders including PTSD are rated under the same 
criteria in the rating schedule.  Therefore, rating under 
another diagnostic code would not produce a different result.  
Moreover, the Veteran has not requested that another 
diagnostic code be used.  

Accordingly, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Code 9411.

Specific rating criteria

PTSD is to be rated under the general rating formula for 
mental disorders under 
38 C.F.R. § 4.130 (2009).  The pertinent provisions of 38 
C.F.R. § 4.130 concerning the rating of psychiatric 
disabilities read in pertinent part as follows:

100 percent:  Total occupational and social impairment, due 
to such symptoms as:  gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time and place; memory loss for 
names of close relatives, own occupation or name.  

70 percent:  Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

50 percent:  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty establishing effective work 
and social relationships.

30 percent: Occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).

Global Assessment of Functioning 

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association 's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  

See 38 C.F.R. § 4.130 (2009) [incorporating by reference the 
VA's adoption of the DSM-IV for rating purposes].

Mittleider concerns

In addition to PTSD, for which service connection was 
established, the Veteran's treatment history indicates an 
additional diagnosis of major depression, which is not 
currently service-connected.  See, e.g., VA treatment records 
dated March 2005.

It is now well-settled that the Board is precluded from 
differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability, in the absence of medical evidence which does so.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).

The medical evidence in the instant case does not 
differentiate between the symptomatology associated with the 
Veteran's PTSD and that resulting from his nonservice- 
connected major depression.  Further, no mental health 
professional has attempted to distinguish between said 
symptomatology.  Accordingly, for the purposes of this 
decision, the Board will attribute all of the Veteran's 
psychiatric symptoms to his service-connected PTSD.

Analysis

The Veteran seeks an increased initial disability rating in 
excess of the currently assigned 30 percent for his service-
connected PTSD.

For the reasons expressed immediately below, the Board finds 
that the Veteran's symptoms more approximately warrant the 
assignment of a 50 percent rating under Diagnostic Code 9411.

Schedular rating

As indicated above, a 50 percent disability rating is 
warranted when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing effective 
work and social relationships.

With respect to 'flattened affect,' the December 2008 VA 
examiner did not address the Veteran's affect.  However, 
several VA treatment records documented an impaired or 
"sad" affect.  See, e.g., the VA treatment record dated 
February 2006.  

With regard to the Veteran's speech, the December 2008 VA 
examiner did not note any abnormalities.  Consistently, the 
Veteran's examination and treatment records demonstrated no 
evidence of 'circumstantial, circumlocutory, or stereotyped 
speech.'  

While the December 2008 VA examiner indicated that there was 
no evidence that the Veteran suffered from panic attacks, the 
Veteran has previously reported the regular onset of 
intrusive thoughts and flashbacks.  Notably, in a PTSD 
assessment dated March 2005, the Veteran reported that "the 
sound of a helicopter, pain in his arm where he was wounded, 
or seeing a movie about the Vietnam War are all triggers that 
make him emotionally upset."  See the VA PTSD assessment 
dated March 2005.  

The examination and treatment records do not indicate any 
abnormalities in comprehension, memory, or judgment related 
to the Veteran's PTSD.  Notably, the Veteran has reported 
experiencing "significantly impaired concentration."  See 
the PTSD assessment dated March 2005.

The Veteran's depression, irritability, and anger are well-
documented in his examination and treatment records.  
Specifically, the December 2008 VA examiner noted the 
Veteran's statement that his "anger is [dis]proportionate to 
events."  Additionally, VA treatment records indicate that 
the Veteran suffers from the PTSD symptom of depression and 
anxiety, for which he is currently prescribed medication.  
See, e.g., VA treatment records dated October 2008 and May 
2005.  

With regard to work relationships, the record demonstrates 
that the Veteran was employed for over thirty years with the 
same company before he benefited from a "big buyout" and 
retired.  See the VA examination dated January 2004.  The 
Veteran was subsequently employed in the information 
technology field until he retired permanently in 2004.  The 
Veteran further testified that his problems interacting with 
management were partially to blame for his second retirement.  
See the May 2008 Board hearing transcript, pgs. 21-22.  
Additionally, the Veteran told the December 2008 VA examiner 
that although he succeeded in his original occupation because 
he was with the company for an extended period of time 
because he "was a producer, but [he] was not necessarily 
liked."  He further indicated that "towards the end, I 
couldn't stand people.  I just don't like being told what to 
do."  

With respect to social relationships, the Veteran has been 
married to his second wife for over thirteen years.  The 
Veteran reports that his current relationship with his wife 
is "good," however a review of his treatment records 
demonstrates that the Veteran and his wife have experienced 
substantial acrimony in their relationship including an 
extended period of separation.  See the December 2008 VA 
examination report; see also VA treatment records dated 
December 2005 and February 2006.  

Additionally, the Board recognizes that the Veteran's social 
relationships have been significantly affected by his PTSD 
symptoms.  In particular, the Veteran reported that he avoids 
"groups, people, authority, and only likes veterans as 
companions."  See the December 2008 VA examination report.  
Further, the Veteran has stated that he "does not feel 
'connected' with others and that he has many acquaintances 
but few friends."  He indicates that he has a good 
relationship with his three adult children and seven 
grandchildren, but "is bothered by the fact that he cannot 
have intimate feelings about his children and grandchildren 
similar to other parents and grandparents he sees."  See the 
VA PTSD assessment dated March 2005.

Additionally, the VA examination report, the VA treatment 
records, and the Veteran's personal hearing testimony 
indicate that the Veteran suffers from chronic nightmares, 
which includes vivid nightmares, racing thoughts, and 
physical symptoms including sweating.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) [the specified factors for 
each incremental rating are examples rather than requirements 
for a particular rating; analysis should not be limited 
solely to whether the claimant exhibited the symptoms listed 
in the rating scheme].

The Board further notes that in addition to taking daily 
prescription medication, the Veteran has received regular 
therapy to address his PTSD symptoms.  See the VA treatment 
records dated 2005 to 2008.  Further, the GAF score assigned 
in the December 2008 VA examination [63] is reflective of 
mild to moderate impairment due to PTSD, which is consistent 
with a 50 percent disability rating.  The Board recognizes 
that the Veteran has received a GAF score of 45 during the 
appeal period.  See VA treatment record dated June 2008.  
However, the reasons for this GAF score were not given.  The 
GAF score of 45 therefore appears to be an outlier.

In short, the Veteran does not have all of the symptomatology 
consistent with the assignment of a 50 percent rating, for 
example impaired abstract thinking or judgment, panic 
attacks, difficulty understanding complex commands, or 
circumstantial, circumlocutory, or stereotyped speech.  
However, having all of the symptoms found in the schedular 
criteria is not required for a 50 percent rating to be 
assigned.  See 38 C.F.R. § 4.7 (2009).

After a thorough review of the evidence, the Board finds that 
the impact of the Veteran's PTSD on his social and industrial 
functioning is sufficient to approximate the degree of 
impairment contemplated by a 50 percent rating.  Criteria for 
the assignment of a 50 percent rating which have arguably 
been met or approximated, include disturbances of motivation 
and mood, avoidance, depression, intrusive thoughts, chronic 
sleep impairment, and impaired work and social relationships.  
Accordingly, resolving all reasonable doubt in the Veteran's 
favor, the Board concludes that an increased rating to 50 
percent is warranted based on the Veteran's manifested PTSD 
symptomatology.  See 38 C.F.R. § 4.3 (2009).

The Board also considered the assignment of a rating in 
excess of 50 percent.  
See A.B. v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran 
is not granted the maximum benefit allowable under the Rating 
Schedule, the pending appeal as to that issue is not 
abrogated].  For the reasons expressed immediately below, the 
Board has determined that the evidence does not support a 
conclusion that the Veteran has symptoms of total 
occupational and social impairment, which would warrant the 
assignment of a 70 percent or 100 percent disability rating.

The Board recognizes that the Veteran indicated that he has 
experienced suicidal thoughts at times.  See the VA treatment 
record dated May 2005.  However, there is no evidence of 
record indicating the Veteran has obsessional rituals which 
interfere with routine activities, illogical, obscure, or 
irrelevant speech, or near-continuous panic or depression 
affecting the ability to function independently, or impaired 
impulse control.  Nor is there evidence of spatial 
disorientation, neglect of personal appearance and hygiene, 
difficulty adapting to stressful circumstances, or inability 
to establish and maintain effective relationships.  
Accordingly, the Board concludes that a 70 percent rating is 
not warranted under Diagnostic Code 9411.

The Board also considered the Veteran's entitlement to a 100 
percent disability rating.  There is no indication of total 
occupational and social impairment, as would be required by 
such a rating.  There is no evidence of gross impairment in 
thought processes and communication, persistent delusions or 
hallucinations, or grossly inappropriate behavior; nor is 
there a persistent danger of the Veteran hurting himself or 
others, a disorientation to time or place, memory loss for 
names of close relatives, own occupation, or own name, or 
inability to perform activities of daily living.  The Veteran 
himself does not appear to endorse the severe symptoms which 
are consistent with a 100 percent rating.

Thus, resolving all reasonable doubt in the Veteran's favor, 
the Board finds that the symptomatology associated with his 
service-connected PTSD more closely approximates that which 
allows for the assignment of a 50 percent disability rating, 
and no higher, under 38 C.F.R. § 4.7.

Fenderson considerations

In Fenderson, supra, the Court discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

In the instant case, the Veteran's disability rating for PTSD 
has been initially evaluated as 30 percent disabling, 
effective from May 31, 2005, the date of his initial PTSD 
diagnosis.  

It appears from the medical records and the Veteran's own 
statements that the PTSD symptomatology has not appreciably 
changed since the date of service connection.  The March 2005 
PTSD assessment and December 2008 VA examination report as 
well as the Veteran's therapeutic treatment records indicate 
that the disability remained relatively stable throughout the 
period.  The Board therefore finds that a 50 percent 
disability rating may be assigned for the entire period from 
May 31, 2005.  There appears to have been no time during 
which the schedular criteria for a 70 or 100 percent rating 
were met or approximated. 


Extraschedular consideration

The Board has considered the question of whether an 
extraschedular rating may be appropriate for the Veteran's 
PTSD.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
period of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2009).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the veteran's disability picture requires the assignment of 
an extraschedular rating.

The Veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  

The Veteran indicated that although he sometimes experiences 
difficulties interacting with coworkers and supervisors, he 
is able to maintain regular employment.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  In addition, there is no 
evidence in the medical records of an exceptional or unusual 
clinical picture.  The record demonstrates that the Veteran 
has not required repeated hospitalization as a result of his 
PTSD symptomatology.  Further, the record does not indicate 
any other reason why an extraschedular rating should be 
assigned.  Accordingly, because there is no factor which 
takes the disability outside the usual rating criteria, the 
Board therefore has determined that referral of the case for 
extraschedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence more nearly 
approximates the criteria for the assignment of a 50 percent 
disability rating, but no higher, for the Veteran's service-
connected PTSD.  


ORDER

An initial disability rating of 50 percent, but no higher, is 
granted for PTSD, subject to controlling regulations 
applicable to the payment of monetary benefits.




____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


